

Exhibit 10.49
EMPLOYMENT AGREEMENT
BETWEEN
AMERICAN REALTY CAPITAL PROPERTIES OPERATING PARTNERSHIP, L.P.
AND
RICHARD A. SILFEN
This Employment Agreement (the “Agreement”), dated February 24, 2014, is entered
into by and between American Realty Capital Properties Operating Partnership,
L.P. (the “Company”), and Richard A. Silfen (the “Executive”) (each of them
being referred to as a “Party” and together as the “Parties”):


WHEREAS, the Company and the Executive desire to memorialize the terms of the
Executive’s employment relationship with the Company effective as of the date
Executive commences employment with the Company, expected to be March 7, 2014,
(such date, the “Effective Date”) on the terms and conditions set out below.
1.EMPLOYMENT.
(a)    Position(s). Effective as of the Effective Date, the Company agrees to
employ the Executive, and the Executive agrees to be employed and serve as
Executive Vice President and General Counsel of American Realty Capital
Properties, Inc., the Company’s parent (“ARCP”, it being understood that
references herein to the “Company” shall include ARCP and its operating
subsidiaries, including the Company, unless the context otherwise requires), in
accordance with the terms of this Agreement. The Executive shall work out of the
Company’s office located in New York, New York; provided, however, that the
Executive understands and agrees that reasonable travel may be required by the
Company from time to time for business reasons.
(b)    Duties. The Executive shall report directly to Nicholas S. Schorsch,
Executive Chairman and CEO of ARCP and David Kay, the President of ARCP
(collectively, the “Senior Officer”) and Executive’s principal duties and
responsibilities shall be consistent with his position as Executive Vice
President and General Counsel of ARCP including but not limited to strategic
acquisitions, portfolio management, capital market initiatives and internal
oversight, and such other duties and responsibilities as may be directed by the
Senior Officer and ARCP’s Board of Directors (the “Board”). At all times during
the Term (as defined below), the Executive shall adhere to all of the Company’s
policies, rules and regulations governing the conduct of its employees,
including without limitation, any compliance manual, code of ethics, employee
handbook or other policies adopted by the Company from time to time.
(c)    Extent of Services. Except for illnesses and vacation periods, the
Executive shall devote his full business time and attention and his best efforts
to the performance of his duties and responsibilities under this Agreement.
Notwithstanding the foregoing, the Executive may (i) participate in charitable,
academic or community activities, and in trade or professional organizations, or
(ii) hold directorships in other companies consistent with the Company’s
conflict of interest policies and corporate governance guidelines as in effect
from time to time with the prior



--------------------------------------------------------------------------------



written approval of the Company; provided that all of the Executive’s activities
outside of the Executive’s duties to the Company, individually or in the
aggregate, comply with the Company’s conflict of interest policies and corporate
governance guidelines as in effect from time and do not otherwise interfere with
the Executive’s duties and responsibilities to the Company. Subject to the
provisions of Section 8 herein, the Executive may make any passive investment in
any publicly traded entity, own any interest in any entity in which the
Executive owns an interest as of the Effective Date, or own two percent (2%) or
less of the issued and outstanding voting securities of any entity, provided, in
any event, that he is not obligated or required to, and shall not in fact,
devote any material consulting or managerial effort or services in connection
therewith.
2.    TERM. This Agreement and the Executive’s employment shall be effective as
of the Effective Date and shall continue in full force and effect thereafter
until the third (3rd) anniversary of the Effective Date (the “Initial Term”);
and shall be automatically extended for a renewal term of one (1) additional
year (a “Renewal Term”) at the end of the Initial Term, and an additional one
(1) year Renewal Term at the end of each Renewal Term (the last day of the
Initial Term and each such Renewal Term is referred to herein as a “Term Date”),
unless either party notifies the other party of its non-renewal of this
Agreement not later than sixty (60) days prior to a Term Date by providing
written notice to the other party of such party’s intent not to renew, or if the
Executive’s employment is sooner terminated pursuant to Section 5. For purposes
of this Agreement (and, for the avoidance of doubt, the non-competition and
non-solicitation provisions set forth in Section 8 below), “Term” shall mean the
actual duration of the Executive’s employment hereunder, taking into account any
extensions pursuant to this Section 2 or early termination of employment
pursuant to Section 5.
3.    COMPENSATION.
(a)    Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”), which shall be payable in periodic installments according to the
Company’s normal payroll practices. The initial Base Salary shall be at the
annual rate of $425,000. For years commencing after December 31, 2014, the
Company shall review the Base Salary at least once a year to determine whether
the Base Salary should be increased in the discretion of the Chairman and CEO.
The Base Salary, as may be increased pursuant to this Section 3, shall not be
decreased during the Term. For purposes of this Agreement, the term “Base
Salary” shall mean the amount established and adjusted from time to time
pursuant to this Section 3.
(b)    Retention Grant. Within thirty (30) days following the Effective Date,
(i) the Company shall pay the Executive $325,000 in cash and (ii) the Executive
shall be granted, subject to the approval of the Board, under the terms of
ARCP’s Equity Plan (the “Equity Plan”) a number of restricted shares of the
common stock, par value $0.01, of ARCP (the “Parent Stock”) equal in value to
$325,000 (the “Retention Share Grant”). Except as set forth in Section 6, the
Retention Share Grant will vest in three (3) equal installments on each of the
first, second and third anniversaries of the Effective Date.
(c)    Annual Cash Bonus. The Executive shall be eligible to receive an annual
cash bonus (each an “Annual Cash Bonus”) for each completed calendar year during
the Term, in accordance with a bonus policy adopted by the Board (or an
authorized committee thereof). The



--------------------------------------------------------------------------------



bonus policy will provide that the Executive shall be entitled to earn an Annual
Cash Bonus with a threshold level of 100% of the Base Salary for the applicable
year, with a target level of 150% of Base Salary and potentially up to a maximum
level of 200% of the Base Salary based on performance criteria related to the
Executive’s performance and the Company’s profitability as determined in the
discretion of the Senior Officer and the Board. The Annual Cash Bonus for a
fiscal year shall be paid as soon as possible following the end of the fiscal
year, but in no event later than March 15th of the year following the year to
which the Annual Cash Bonus relates. Other than as set forth in Section 6, the
Executive must be employed by the Company or an affiliate of the Company on the
date an Annual Cash Bonus is paid to be eligible to receive the Annual Cash
Bonus for such year.
(d)    Annual Stock Bonus. In addition to the Annual Cash Bonus, for each
completed calendar year in the Term, the Executive shall be eligible to receive
an annual grant of restricted Parent Stock under and subject to the terms of the
Equity Plan (each an “Annual Stock Bonus”). Subject to the approval by the
Committee under, and as defined in, the Equity Plan, each Annual Stock Bonus
will consist of a grant under the Equity Plan of a number of shares of Parent
Stock equal in value to a threshold level of 100% of the Base Salary for the
applicable year, a target level of 150% of Base Salary and potentially up to a
maximum level of 200% of the Base Salary based on performance criteria related
to the Executive’s performance and the Company’s profitability as determined in
the discretion of the Senior Officer and the Board and approved by the
Committee. Notwithstanding the foregoing, for purpose of any Annual Stock Bonus
granted for 2014, the performance criteria will be measured over the period from
the Effective Date through December 31, 2014. The Annual Stock Bonus for a
fiscal year shall be granted as soon as possible following the end of the fiscal
year to which the Annual Stock Bonus relates. Each Annual Stock Bonus will be
subject to time-based vesting in equal installments on each of the first three
anniversaries of the December 31 of the year for which such Annual Stock Bonus
is granted or such other period as determined by the Board and will have such
other terms that are no less favorable as restricted shares of Parent Stock
granted to other senior executives of the Company, as determined in the sole
discretion of the Senior Officer and the Board and approved by the Committee.
The Executive must be employed by the Company or an affiliate of the Company on
the date an Annual Stock Bonus is granted to be eligible to receive the Annual
Stock Bonus for such year.
(e)    Other Annual Compensation. In addition to the Annual Cash Bonus and
Annual Stock Bonus, the Executive shall also be eligible to participate in the
ongoing outperformance plan of the Company (the “OPP Plan” and any OPP Plan
award to Executive an “OPP Award”). The OPP Plan is anticipated to have a
$120,000,000 max earn-out over three years with five year vesting, consisting of
an absolute performance measurement component and a relative performance
measurement component (similar to the Company’s existing outperformance
agreement with its manager). The absolute component of the overall OPP Plan is
anticipated to be 4.0% of any excess total return achieved above 7.0% for each
annual measurement period, 14.0% for the interim measurement period of two years
and 21.0% for the full three year performance period. The relative component of
the overall OPP Plan award is anticipated to be 4.0% of any excess total return
above the median total return of a sample of peer group companies. The OPP Award
valuation dates are anticipated to be the first, second and



--------------------------------------------------------------------------------



third anniversaries of the Internalization Date, with earned awards vesting in
one-third tranches on each of the third, fourth and fifth anniversaries of the
Internalization Date. It is anticipated that the OPP Awards will be paid out in
LTIP Units, which are a special form of operating partnership units that are
intended to entitle the recipient to capital gains tax treatment on awards
earned. Executive’s participation in the OPP Plan shall be at such percentage as
determined at the discretion of the Chairman and CEO, subject to approval by the
Board.
4.    BENEFITS.
(a)    Vacation. The Executive shall be entitled to four (4) weeks paid vacation
per full calendar year, which shall accrue in accordance with the Company’s
vacation policy as in effect from time to time.
(b)    Sick and Personal Days. The Executive shall be entitled to sick and
personal days pursuant to Company policy.
(c)    Employee Benefit Plans. The Executive will be eligible for and entitled
to participate in any Company sponsored employee benefit plans maintained for
the Company’s executives, including but not limited to benefits such as group
health, disability, life and long-term insurance and a 401(k) plan, as such
benefits may be offered from time to time. Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan at any time.
(d)    Expenses. The Executive shall be entitled to reimbursement of reasonable
business expenses, in accordance with the Company’s policy as in effect from
time to time, including, without limitation, reasonable travel and entertainment
expenses incurred by the Executive in connection with the business of the
Company, after the presentation by the Executive of appropriate documentation.
During the first twelve (12) months of the Term, the Company shall reimburse
Executive for up to $6,500 per month for Executive’s cost of living
accommodations in New York City.
(e)    Directors and Officers Insurance. During the Term, the Executive shall be
entitled to directors and officers insurance coverage for his acts and omissions
while serving as an officer of the Company on a basis no less favorable to the
Executive than the coverage provided generally to the other officers of the
Company. Additionally, after any termination of employment of the Executive for
any reason, for a period through the sixth anniversary of the termination of
employment, the Company shall maintain directors and officers insurance coverage
for the Executive covering his acts or omissions while an officer of the Company
on a basis no less favorable to the Executive than the coverage generally
provided to then-current officers.
(f)    Licenses, Continuing Education and Professional Development. The Company
shall pay for the professional licenses of the Executive in all states in which
he is licensed as an attorney, and shall reimburse the Executive for all
reasonable and customary costs incurred in his complying with any continuing
education requirements required to maintain his license(s). Executive’s time
spent on such continuing education shall be administrative time, not charged as
personal or vacation time.



--------------------------------------------------------------------------------



5.    TERMINATION. Notwithstanding any other provision of this Agreement to the
contrary, the employment of the Executive by the Company and this Agreement
shall terminate immediately upon his death, the Company shall have the right to
and may, in the exercise of its discretion, terminate the Executive at any time
by reason of Disability, or with Cause or without Cause, and the Executive shall
have the right to and may, in the exercise of his discretion, Voluntarily Resign
his employment during the Term for any reason, subject to the provisions set
forth below:
(a)        The employment of the Executive by the Company and this Agreement
shall terminate immediately upon death of the Executive or immediately upon the
giving of written notice by the Company to the Executive of his termination due
to Disability. As used in this Agreement, “Disabled” shall mean the Executive is
unable to perform his duties hereunder due to the onset of any sickness, injury
or disability for a consecutive period of one hundred eighty (180) days or an
aggregate of six (6) months in any twelve (12)-consecutive month period. A
determination of “Disabled” shall be made by a physician satisfactory to both
the Executive and the Company, provided that if the Executive and the Company do
not agree on a physician, the Executive and the Company shall each select a
physician and these two together shall select a third physician, whose
determination as to Disabled shall be binding on all parties. The appointment of
one or more individuals to carry out the offices or duties of the Executive
during a period of the Executive’s inability to perform such duties and pending
a determination of Disabled shall not be considered a breach of this Agreement
by the Company.
(b)        With Cause. The employment of the Executive by the Company shall
terminate at the election of the Company immediately upon the giving of written
notice by the Company to the Executive of his termination with Cause. For
purposes of this Agreement, the term “Cause” means that the Executive: (i) has
been convicted of, or entered a plea of guilty or “nolo contendere” to, a felony
(excluding any felony relating to the negligent operation of an automobile),
(ii) has intentionally failed to substantially perform (other than by reason of
illness or temporary disability) his reasonably assigned material duties
hereunder, including but not limited to duties consistent with Executive’s
position as are assigned by the Senior Officer after the date of this Agreement,
(iii) has engaged in willful misconduct in the performance of his duties, (iv)
has engaged in conduct that violated the Company’s then existing written
internal policies or procedures and which is detrimental to the business or
reputation of the Company, or (v) has materially breached any non-competition or
non-disclosure agreement in effect between the Executive and the Company,
including such agreements in this Agreement. Any of the aforesaid clauses (ii)
through (v) may be cured by the Executive, if curable, if cured within fifteen
(15) days after receipt by the Executive of written notice of the same. In the
event such acts or omissions are capable of being cured, the effective date of
termination, in the event of the Executive’s failure to cure, must be at least
fifteen (15) days after such notice of termination to afford the Executive the
ability to cure the same.
(c)        Without Cause; Voluntary Resignation. The employment of the Executive
by the Company and this Agreement shall terminate at the election of the Company
without Cause, and at the election of the Executive for any reason (“Voluntary
Resignation”), in either case upon thirty (30) days prior written notice to the
Executive or the Company, as the case may be. The



--------------------------------------------------------------------------------



Executive’s assertion of a constructive discharge or forced or coerced
self-termination shall be considered to be and treated as being a Voluntary
Resignation by the Executive.
(d)        Non-renewal. This Agreement and the Executive’s employment shall
terminate at a Term Date if either the Executive or the Company notifies the
other party of its non-renewal of this Agreement not later than sixty (60) days
prior to such Term Date by providing written notice to the other party of such
party’s intent not to renew. The written notice and non-renewal of this
Agreement shall not be an event giving rise to any severance or other payments
hereunder or any liability of one Party to the other Party.
(e)        Notice of Termination. Any termination of the Executive’s employment
by the Company or by the Executive (other than termination pursuant to Death)
shall be communicated by written Notice of Termination to the other party hereto
in accordance with this Agreement. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.
(f)        Date of Termination. The “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death, (ii)
if the Executive’s employment is terminated pursuant Disability or for Cause,
the date of delivery of the Notice of Termination unless otherwise specified in
such notice, (iii) the applicable Term Date if termination is due to a notice of
non-renewal, and (iv) if the Executive’s employment is terminated for any other
reason the date the Executive ceases performing services as an employee of the
Company.
6.    EFFECTS OF TERMINATION.
(a)    Death or Termination by the Company for Disability. If the employment of
the Executive should terminate during the Term due to his death or at the
election of the Company due to Disability, then the Company will pay or provide
to the Executive (or the person designated under Section 14(i), if applicable):
(i)    Any earned and accrued but unpaid installment of Base Salary through the
Date of Termination payable in accordance with the Company’s normal payroll
practices;
(ii)    reimbursement for any unreimbursed business expenses incurred through
the Date of Termination in accordance with Sections 4(d) and 14(l)(ii);
(iii)    all other applicable payments or benefits to which the Executive shall
be entitled under, and paid or provided in accordance with, the terms of any
applicable arrangement, plan or program under Section 4(c) (collectively,
Sections 6(a)(i) through 6(a)(iii), payable in accordance with this Section
6(a), shall be hereafter referred to as the “Accrued Benefits”);



--------------------------------------------------------------------------------



(iv)    and any accrued but unpaid Annual Cash Bonus for the year prior to the
year of termination, payable when the applicable Annual Cash Bonus for such year
would have otherwise been paid.
In addition, upon the date of any such termination the Retention Grant and any
previously granted Annual Stock Bonus shall become fully vested and all
restrictions thereon shall lapse.
(b)    Termination by the Company without Cause or Change of Control. If the
employment of the Executive should terminate during the Term at the election of
the Company without Cause at any time during the Term or upon a Change of
Control (as defined under Maryland law) which Change of Control occurs more than
twelve (12) months after the Effective Date and results in a material negative
impact on Executives duties and responsibilities, then, the Company shall pay or
provide to the Executive:
(i)    the Accrued Benefits;
(ii)    any accrued but unpaid Annual Cash Bonus for the year prior to the year
of termination, payable when the applicable Annual Cash Bonus for such year
would have otherwise been paid; and
(iii)    subject to Sections 6(c) and 14(l), an amount equal to the sum of (x)
twelve (12) months Base Salary plus (y) an amount equal to the threshold level
of the Annual Cash Bonus for the calendar year in which the termination or
non-renewal occurs, as set forth in Section 3(d) in equal installments over the
Restricted Period (the “Severance Payments”); provided, that the first payment
of the Severance Payments shall be made on the sixtieth (60th) day after the
date of termination, and will include payment of any amount of the Severance
Payments that were otherwise due prior thereto.
In addition, upon the date of any such termination (A) the Retention Grant shall
become fully vested and all restrictions thereon shall lapse and (B) any
previously granted Annual Stock Bonus shall not be forfeited but shall vest over
the prescribed schedule in the Equity Plan.
(c)    Release. Payments by the Company required under this Section 6 following
termination or expiration of the Executive’s employment for any reason (other
than payments of the Accrued Benefits) shall be conditioned on and shall not be
payable unless the Company receives from the Executive within sixty (60) days of
the Date of Termination a fully effective and non-revocable written release
substantially in the form attached hereto as Exhibit A (the “General Release”).
The Executive’s failure or refusal to sign or his revocation of the General
Release shall abrogate the Company’s obligations pursuant to this Agreement and
shall relieve the Company of liability to provide Executive any and all pay
and/or benefits following the effective date of Executive’s termination. The
Company agrees to provide the Executive with the General Release within 7 days
of the Date of Termination.
(d)    By the Company For Cause or Non-Renewal. In the event that the
Executive’s employment is terminated during the Term by the Company for Cause or
upon the non-renewal of the Initial Term or any Renewal Term by either Party,
the Company shall pay the Executive only



--------------------------------------------------------------------------------



the Accrued Benefits, and the Company shall have no further obligations to the
Executive under this Agreement.
(e)    Voluntary Resignation by Executive other than Change of Control or
Non-Renewal by the Executive. In the event that the Executive’s employment is
terminated during the Term by a Voluntary Resignation other than for Change of
Control or non-renewal of the Initial Term or any Renewal Term by the Executive,
the Company shall pay the Executive the Accrued Benefits, an amount equal to
twelve (12) months Base Salary in equal installments over the Restricted Period
and health benefits for twelve (12) months.
(d)    Termination of Authority. Immediately upon the Executive terminating or
being terminated from his employment with the Company for any reason,
notwithstanding anything else appearing in this Agreement or otherwise, the
Executive will stop serving the functions of his terminated or expired
position(s) and shall be without any of the authority or responsibility for such
position(s).
7.    CONFIDENTIAL INFORMATION. The Executive recognizes and acknowledges that
certain assets of the Company constitute Confidential Information. The term
“Confidential Information” as used in this Agreement shall mean all information
which is known only to the Executive or the Company, other employees of the
Company, or others in a confidential relationship with the Company, and relating
to the Company’s business including, without limitation, information regarding
clients, customers, pricing policies, methods of operation, business plans,
proprietary Company programs, sales products, profits, costs, markets, key
personnel, formulae, product applications, technical processes, and trade
secrets, as such information may exist from time to time, which the Executive
acquired or obtained by virtue of his affiliation with or work performed for the
Company, or which the Executive may acquire or may have acquired knowledge of
during the performance of said work. The Executive shall not, during or after
the Term, disclose all or any part of the Confidential Information to any
person, firm, corporation, association, or any other entity for any reason or
purpose whatsoever, directly or indirectly, except as may be required pursuant
to his employment hereunder, by law or in any judicial or administrative
proceeding (in which case, the Executive promptly shall provide the Company with
notice pursuant to the next below paragraph) unless and until such Confidential
Information becomes publicly available other than as a consequence of the breach
by the Executive, directly or indirectly, of his confidentiality obligations
hereunder. In the event of the termination of his employment, whether voluntary
or involuntary and whether by the Company or the Executive, the Executive shall
deliver to the Company all documents and data (in whatever form it may be
maintained including without limitation any electronic, written or mechanical
formats) pertaining to the Confidential Information and all devices on which
such documents or data may have been stored electronically or mechanically and
shall not take with him any documents or data of any kind or any reproductions
(in whole or in part) or extracts of any items relating to the Confidential
Information. The Company acknowledges that prior to his employment with the
Company, the Executive has lawfully acquired extensive knowledge of the
industries and businesses in which the Company engages in business, and that the
provisions of this Section 7 are not intended to restrict the Executive’s use of
such previously acquired knowledge.



--------------------------------------------------------------------------------



In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information, the Executive agrees to (a) promptly notify the Company in writing
of the existence, terms and circumstances surrounding such request or
requirement, (b) consult with the Company on the advisability of taking legally
available steps to resist or narrow such request or requirement, and (c) assist
the Company in seeking a protective order or other appropriate remedy. In the
event that such protective order or other remedy is not obtained or that the
Company waives compliance with the provisions hereof, the Executive shall not be
liable for such disclosure unless disclosure to any such tribunal was caused by
or resulted from a previous disclosure by the Executive not permitted by this
Agreement.
8.    COVENANTS.
(a)    Restriction on Competition. During the Term and for a period of twelve
(12) months following the Date of Termination (the “Restricted Period”), the
Executive agrees not to engage, directly or indirectly, as an owner, director,
trustee, manager, member, employee, consultant, partner, principal, agent,
representative, stockholder, or in any other individual, corporate or
representative capacity, in any of the following: (i) any public or private
company involved primarily in net leased commercial real estate or other
commercial real estate asset classes which comprise or are contemplated to
comprise a material portion of the Company’s assets (ii) any other material
business line of the Company in which the Executive was involved during the
Term. Notwithstanding the foregoing, the Executive shall not be deemed to have
violated this Section 8(a) solely by reason of his passive ownership of 2% or
less of the outstanding stock of any publicly traded corporation or other entity
or his ownership of any interest in any entity in which the Executive owns an
interest as of the Effective Date.
(b)    Non-Solicitation of Clients and Investors. During the Restricted Period,
the Executive agrees not to solicit, directly or indirectly, on his own behalf
or on behalf of any other Person, any Person that is (x) a client of the Company
to whom the Company had provided services at any time during the Executive’s
employment with the Company in any line of business that the Company conducts as
of the termination of the Executive’s employment or that the Company is actively
soliciting, for the purpose of marketing or providing any service competitive
with any service then offered by the Company or (y) an investor in the Company,
any of its affiliates or any of their investment vehicles for the purpose of
causing such investor to terminate or diminish its investment in or with the
Company, any of its affiliates or any of their investment vehicles or to divert
or otherwise cease to make a new investment in the Company, any of its
affiliates or any of their investment vehicles. In addition, during the
Restricted Period, the Executive agrees not to encourage any client of the
Company as of the termination of the Executive’s employment to reduce its
patronage to the Company.
(c)    Non-Solicitation of Employees. During the Restricted Period, the
Executive agrees that he will not, directly or indirectly, solicit for
employment or retention, or hire, or attempt to solicit or hire, or cause any
Person, other than an affiliate of the Company, to solicit or hire or retain any
person who is then or was at any time during the preceding six (6) months an
employee or independent contractor of the Company.



--------------------------------------------------------------------------------



(d)    Non-Disparagement. During the Term and thereafter, the neither Party
shall knowingly, directly or indirectly, make negative comments or otherwise
disparage the other Party, and with regard to the Company any of its affiliates,
or any of their respective officers, directors, employees, shareholders, agents
or businesses, in any manner likely to be harmful to the other Party, and with
regard to the Company any of the referenced persons, or his, its or their
business reputations or personal reputations. The foregoing shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including depositions in connection with such proceedings); provided that such
Party has given the other Party prompt written notice of any such legal process
and cooperated with the other Party’s efforts to seek a protective order.
(e)    Acknowledgement. The Executive acknowledges that he will acquire much
Confidential Information concerning the past, present and future business of the
Company as the result of his employment, as well as access to the relationships
between the Company and its clients and employees. The Executive further
acknowledges that the business of the Company is very competitive and that
competition by him in that business during his employment, or after his
employment terminates, would severely injure the Company. The Executive
understands and agrees that the restrictions contained in this Section 8 are
reasonable and are required for the Company’s legitimate protection, and do not
unduly limit his ability to earn a livelihood.
(f)    Tolling. In the event of any violation of the provisions of this Section
8, the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 8 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.
(g)    Rights and Remedies upon Breach. The Executive acknowledges and agrees
that any breach by him of any of the provisions of Sections 7 and 8 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of the
Restrictive Covenants, the Company and its affiliates shall have the following
rights and remedies, each of which rights and remedies shall be independent of
the other and severally enforceable, and all of which rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
to the Company and its affiliates, under law or in equity (including, without
limitation, the recovery of damages):
(i)    the right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove damages) by any
court of competent jurisdiction, including, without limitation, the right to an
entry against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants; and
(ii)    the right and remedy to require the Executive to account for and pay
over to the Company and its affiliates all compensation, profits, monies,
accruals, increments or other benefits (collectively, “Benefits”) derived or
received by him as the result of any transactions



--------------------------------------------------------------------------------



constituting a breach of the Restrictive Covenants, and the Executive shall
account for and pay over such Benefits to the Company and, if applicable, its
affected affiliates.
(h)    If any court or other decision-maker of competent jurisdiction determines
that any of the Restrictive Covenants, or any part thereof, is unenforceable
because of the duration, scope of activities or geographical scope of such
provision, then, after such determination has become final and unappealable, the
duration or scope of such provision, as the case may be, shall be reduced so
that such provision becomes enforceable and, in its reduced form, such provision
shall then be enforceable and shall be enforced
9.    INTELLECTUAL PROPERTY. Executive shall promptly disclose to the Company or
any successor or assign, and grant to the Company and its successors and assigns
without any separate remuneration or compensation other than that received by
him in the course of his employment, his entire right, title and interest in and
to any and all inventions, developments, discoveries, models, or business plans
or opportunities, or any other intellectual property of any type or nature
whatsoever (“Intellectual Property”), developed by him during the period of his
employment by the Company and whether developed by him during or after business
hours, or alone or in connection with others, that is in any way related to the
business of the Company, its successors or assigns. This provision shall not
apply to books or articles authored by the Executive during non-work hours,
consistent with his obligations under this Agreement, so long as such books or
articles (a) are not funded in whole or in part by the Company, and (b) do not
contain any Confidential Information or Intellectual Property of the Company.
The Executive agrees, at the Company’s expense, to take all steps necessary or
proper to vest title to all such Intellectual Property in the Company, and
cooperate fully and assist the Company in any litigation or other proceedings
involving any such Intellectual Property.
10.    EQUITABLE RELIEF. The Executive acknowledges and agrees that,
notwithstanding anything herein to the contrary, including without limitation
Section 11 hereof, upon any breach by the Executive of his obligations under
Sections 7, 8 or 9 hereof, the Company will have no adequate remedy at law, and
accordingly shall be immediately entitled to specific performance and other
appropriate injunctive and equitable relief in a court of competent
jurisdiction.
11.    ALTERNATIVE DISPUTE RESOLUTION (“ADR”) POLICY AND PROCEDURE
(a)    Coverage. Except as otherwise expressly provided in this or by law, this
ADR Policy and Procedure is the sole and exclusive method by which the Executive
and the Company are required to resolve any and all disputes arising out of or
related to the Executive’s employment with the Company or the termination of
that employment, each of which is referred to as “Employment-Related Dispute”,
including, but not limited to, disputes arising out of or related to any of the
following subjects:
•    Compensation or other terms or conditions of the Executive’s employment; or





--------------------------------------------------------------------------------



•    Application or enforcement of any Company program or policy to the
Executive; or


•    Any disciplinary action or other adverse employment decision of the Company
or any statement related to the Executive’s employment, performance or
termination; or


•    Any policy of the Company or any agreement between the Executive and the
Company; or


•    Disputes over the arbitrability of any controversy or claim which arguably
is or may be subject to this ADR Policy and Procedure; or


•    Claims arising out of or related to any current or future federal, state or
local civil rights laws, fair employment laws, wage and hour laws, fair labor or
employment standards laws, laws against discrimination, equal pay laws, wage and
salary payment laws, plant or facility closing or layoff laws, laws in regard to
employment benefits or protections, family and medical leave laws, and
whistleblower laws, including by way of example, but not limited to, the federal
Civil Rights Acts of 1866, 1871, 1964 and 1991, the Pregnancy Discrimination Act
of 1978, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of
1963, the Fair Labor Standards Act of 1938, the Americans with Disabilities Act
of 1990, the Family and Medical Leave Act of 1993, and the Employee Retirement
Income Security Act of 1978, as they have been or may be amended from time to
time; or
•    Any other dispute arising out of or related to the Executive’s employment
or its termination.
(b)    Step 1: Negotiation. The Executive and the Company shall attempt in good
faith to negotiate a resolution of any Employment-Related Dispute.
(c)    Step 2: Mediation. If an Employment-Related Dispute cannot be settled
through negotiation and remains unresolved 15 days after it asserted, the
Executive or the Company may submit the dispute to mediation and the parties
shall attempt in good faith to resolve the dispute by mediation, under the
mediation procedure of JAMS or the American Arbitration Association (“AAA”). The
choice of the JAMS or AAA mediation procedure shall be made by the party
initiating mediation. Unless the Parties agree otherwise in writing, the
mediation shall be conducted by a single mediator, and the mediator shall be
selected from an appropriate JAMS or AAA panel pursuant to the JAMS or AAA
rules, respectively. The mediation shall be conducted in New York City, New
York. Unless the Parties agree otherwise, the cost of the mediator's
professional fees and expenses and any reasonable administrative fee will be
shared and paid equally by the Parties, and each Party shall bear its own
attorneys’ fees and costs of the mediation.
(d)    Step 3: Binding Arbitration. If an Employment-Related Dispute cannot be
settled through mediation and remains unresolved 45 days after the appointment
of a



--------------------------------------------------------------------------------



mediator, the Executive or the Company may submit the dispute to arbitration and
the dispute shall be settled in arbitration by a single arbitrator in accordance
with the applicable rules for arbitration of employment disputes of JAMS or the
AAA in effect at the time of the submission to arbitration. The choice of JAMS
or AAA arbitration rules shall be made by the Party initiating arbitration. The
arbitration shall be conducted in the city and state in which the Company office
is located in which the Executive work(ed). The arbitrator shall not have the
authority to alter or amend any lawful policy, procedure or practice of the
Company or agreement to which the Company is a party or the substantive rights
or defenses of either Party under any statute, contract, constitution or common
law. Each Party shall be responsible for its own attorneys' fees and other
costs, fees and expenses, if any, with respect to its conduct of the
arbitration. The administrative cost of the arbitration, including any
reasonable administrative fee and arbitrator's fees and expenses, shall be
shared equally and paid by the Parties. The arbitrator is expressly empowered to
award reasonable attorneys' fees and expenses to the prevailing party as well as
all other remedies to which either party would be entitled if the dispute were
resolved in court. The decision and award of the arbitrator is final and
binding. The arbitrator shall promptly issue a written decision in support of
his/his award. Judgment upon the award rendered by the arbitrator may be entered
in any court of competent jurisdiction, and the award may be confirmed and
enforced in any such court. The Federal Arbitration Act or any applicable state
law shall govern the application and enforcement of the provisions of this
section.
(e)    Provisional Remedies. The Executive or the Company may file a complaint
or commence a court action to obtain an injunction to enforce the provisions of
this ADR Policy and Procedure, or to seek a temporary restraining order or
preliminary injunction or other provisional relief to maintain the status quo or
in aid of or pending the application or enforcement of this ADR Policy and
Procedure. Despite such complaint or action, the parties shall continue to
participate in good faith in this ADR Policy and Procedure.
(f)    Administrative Agencies. Nothing in this ADR Policy and Procedure is
intended to prevent you from filing a complaint or charge with any
administrative agency, including, but not limited to, the Equal Employment
Opportunity Commission and the National Labor Relations Board.
(g)    At-Will Employment/Waiver of Jury or Court Trial. This ADR Policy and
Procedure does not alter the terms and conditions of the Executive’s employment
pursuant to this Agreement. Nothing in this ADR Policy and Procedure limits in
any way the Executive’s right or the Company's right to terminate the
Executive’s employment at any time consistent with the terms of the Agreement.
This ADR Policy and Procedure does not require the Executive or Company to start
the arbitration process before taking action of any kind, including without
limitation the termination of the Executive’s employment. This Policy waives any
right that the Executive or the Company may have to a jury trial or a court
trial of any Employment-Related Dispute (except as provided above in Sections 10
or 11(e) for a court to issue provisional or equitable remedies).
(h)    ADR Agreement and Savings Provision.



--------------------------------------------------------------------------------



(i)    The Executive and the Company agree that this ADR Policy and Procedure
shall mandatorily apply and be the sole and exclusive method by which both the
Executive and the Company are required to resolve any and all Employment-Related
Disputes, to the fullest extent permitted and not prohibited or restricted by
law. In the event the Company pursues remedies against the Executive pursuant to
this Section 11 and is not awarded substantially the relief sought by the
Company, the Company shall reimburse the Executive for reasonable attorneys fees
related to such matter.
(ii)    Should any provision of this ADR Policy and Procedure be held invalid,
illegal or unenforceable, the Executive and the Company agree that it shall be
deemed to be modified so that its purpose can lawfully be effectuated and the
balance of this ADR Policy and Procedure shall remain in full force and effect.
The Executive and the Company further agree that the provisions of this ADR
Policy and Procedure shall be deemed severable and the invalidity or
enforceability of any provision of the Agreement shall not affect the validity
or enforceability of the provisions of this Section 11.
12.    COOPERATION IN FUTURE MATTERS. The Executive hereby agrees that for a
period of eighteen (18) months following his termination of employment, he shall
cooperate fully with the Company’s reasonable requests relating to matters that
pertain to the Executive’s employment by the Company, including, without
limitation, providing information or limited consultation as to such matters,
participating in legal proceedings, investigations or audits on behalf of the
Company, or otherwise making himself reasonably available to the Company for
other related purposes. Any such cooperation shall be performed at scheduled
times taking into consideration the Executive’s other commitments, and the
Executive shall be reimbursed by the Company for any out-of-pocket expenses
incurred by the Executive in connection with such cooperation. The Executive
shall not be required to perform such cooperation to the extent it conflicts
with any requirements of exclusivity of services for another employer or
otherwise, nor in any manner that in the good faith belief of the Executive
would conflict with his rights under or ability to enforce this Agreement.
13.    RETURN OF PROPERTY. On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive will promptly return all property belonging to
the Company or any of its affiliates.
14.    GENERAL.
(a)    Notices. All notices and other communications hereunder shall be in
writing or by written telecommunication, and shall be deemed to have been duly
given if delivered personally or if sent by overnight courier or by certified
mail, return receipt requested, postage prepaid, to the relevant address set
forth below, or to such other address as the recipient of such notice or
communication shall have specified in writing to the other party hereto, in
accordance with this Section 13(a).
If to the Company, to:
American Realty Capital Properties
Operating Partnership, L.P.
405 Park Avenue, 12th Floor





--------------------------------------------------------------------------------



New York, NY 10022
Attn: Brian Block
Email: bblock@arlcap.com
If to Executive, at his last residence shown on the records of the Company.
(b)    Severability. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.
(c)    Waivers.
(i)    No delay or omission by either party hereto in exercising any right,
power or privilege hereunder shall impair such right, power or privilege, nor
shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.
(ii)    Except as expressly set forth in this Agreement, Executive shall not be
entitled to and the Company shall not be responsible to the Executive for any
remuneration or benefits on behalf of Executive’s services to the Company, his
employment or the termination of such employment.
(d)    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. In making proof of this Agreement, it
shall not be necessary to produce or account for more than one such counterpart.
(e)    Assigns. This Agreement shall be binding upon and inure to the benefit of
the Company’s successors and assigns and the Executive’s personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees. This Agreement shall not be assignable by the Executive, it being
understood and agreed that this is a contract for the Executive’s personal
services. This Agreement shall not be assignable by the Company, except that the
Company may assign it to an affiliate of the Company and shall assign it in
connection with a transaction involving the succession by a third party to all
or substantially all of the Company’s business and/or assets (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise). When assigned to a successor, the assignee shall assume this
Agreement and expressly agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform it in the absence
of such an assignment and the Company shall be released of all obligations
hereunder. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets that executes and
delivers the assumption agreement described in the immediately preceding
sentence or that becomes bound by this Agreement by operation of law.
(f)    Entire Agreement. This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings, whether written or
oral, relating to the subject matter hereof and may not be amended except by a
written instrument hereafter signed by



--------------------------------------------------------------------------------



the Executive and the Chief Executive Officer or a duly authorized
representative of the Company (other than the Executive).
(g)    Governing Law. This Agreement and the performance and enforcement hereof
shall be construed and governed in accordance with the laws of the State of New
York without regard to any choice of law or conflict of law principles, rules or
provisions (whether of the State of New York or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of New York.
(h)    Construction. The language used in this Agreement shall be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction shall be applied against any party. The headings of
sections of this Agreement are for convenience of reference only and shall not
affect its meaning or construction. Whenever any word is used herein in one
gender, it shall be construed to include the other gender, and any word used in
the singular shall be construed to include the plural in any case in which it
would apply and vice versa. Any references herein to “you” or “your” shall refer
to the Executive.
(i)    Payments and Exercise of Rights after Death. Any amounts payable
hereunder after the Executive’s death shall be paid to the Executive’s
designated beneficiary or beneficiaries, whether received as a designated
beneficiary or by will or the laws of descent and distribution. The Executive
may designate a beneficiary or beneficiaries for all purposes of this Agreement,
and may change at any time such designation, by notice to the Company making
specific reference to this Agreement. If no designated beneficiary survives the
Executive or the Executive fails to designate a beneficiary for purposes of this
Agreement prior to his death, all amounts thereafter due hereunder shall be
paid, as and when payable, to his spouse, if she survives the Executive, and
otherwise to his estate.
(j)    Consultation with Counsel. The Executive acknowledges that he has had a
full and complete opportunity to consult with counsel or other advisers of his
own choosing concerning the terms, enforceability and implications of this
Agreement, that the Company has not made any representations or warranties to
the Executive concerning the terms, enforceability and implications of this
Agreement other than as are reflected in this Agreement, and that the
Executive’s execution of this Agreement is knowing and voluntary.
(k)    Withholding. Any payments provided for in this Agreement shall be paid
net of any applicable income tax withholding required under federal, state or
local law.
(l)    Section 409A.
(i)    Although the Company does not guarantee the tax treatment of any payments
under the Agreement, the intent of the Parties is that the payments and benefits
under this Agreement be exempt from, or comply with, Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and all Treasury
Regulations and guidance promulgated thereunder (“Code Section 409A”) and to the
maximum extent permitted the Agreement shall be limited, construed and
interpreted in accordance with such intent. In no event whatsoever shall the
Company or its affiliates or their respective officers, directors, employees or
agents be liable



--------------------------------------------------------------------------------



for any additional tax, interest or penalties that may be imposed on Executive
by Code Section 409A or damages for failing to comply with Code Section 409A.
(ii)    Notwithstanding any other provision of this Agreement to the contrary,
to the extent that any reimbursement of expenses constitutes “deferred
compensation” under Code Section 409A, such reimbursement shall be provided no
later than December 31 of the year following the year in which the expense was
incurred (or, where applicable, no later than such earlier time required by the
Agreement). The amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year. The amount of any
in-kind benefits provided in one year shall not affect the amount of in-kind
benefits provided in any other year.
(iii)    For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), the right to
receive payments in the form of installment payments shall be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment shall at all times be considered a separate and distinct payment.
Whenever a payment under this Agreement may be paid within a specified period,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
(iv)    Notwithstanding any other provision of this Agreement to the contrary,
if at the time of Executive’s separation from service (as defined in Code
Section 409A), Executive is a “Specified Employee”, then the Company will defer
the payment or commencement of any nonqualified deferred compensation subject to
Code Section 409A payable upon separation from service (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six (6) months following separation from service or, if earlier,
the earliest other date as is permitted under Code Section 409A (and any amounts
that otherwise would have been paid during this deferral period will be paid in
a lump sum on the day after the expiration of the six (6) month period or such
shorter period, if applicable). Executive will be a “Specified Employee” for
purposes of this Agreement if, on the date of Executive’s separation from
service, Executive is an individual who is, under the method of determination
adopted by the Company designated as, or within the category of executives
deemed to be, a “Specified Employee” within the meaning and in accordance with
Treasury Regulation Section 1.409A-1(i). The Company shall determine in its sole
discretion all matters relating to who is a “Specified Employee” and the
application of and effects of the change in such determination.
(v)    Notwithstanding anything in this Agreement or elsewhere to the contrary,
a termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Code Section 409A upon or following a termination of the Employee’s
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or



--------------------------------------------------------------------------------



like terms shall mean “separation from service” and the date of such separation
from service shall be the date of termination for purposes of any such payment
or benefits.
(m)    Survival. Notwithstanding anything in this Agreement or elsewhere to the
contrary, the provisions of Sections 6, 7, 8, 9, 10, 11, 12, 13 and 14 shall
survive the termination of this Agreement.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Employment Agreement to be duly executed as of the date first
above written.




AMERICAN REALTY CAPITAL PROPERTIES
OPERATING PARTNERSHIP, L.P.


By:
/s/ David S. Kay

Name: David S. Kay
Title: President, American Realty Capital Properties, Inc.






Executive


By:
/s/ Richard A. Silfen

Richard A. Silfen







--------------------------------------------------------------------------------



EXHIBIT A

GENERAL RELEASE AND WAIVER AGREEMENT
This General Release and Waiver Agreement (the “General Release”) is made as of
the ___ day of ______________, 20_ by __________________ (the “Executive”),
WHEREAS, the Executive and American Realty Capital Properties Operating
Partnership, L.P. (the “Company”) have entered into an Employment Agreement (the
“Agreement”) dated as of ____________________, 2013 that provides for certain
compensation and severance amounts upon his termination of employment; and
WHEREAS, the Executive has agreed, pursuant to the terms of the Agreement, to
execute a release and waiver in the form set forth in this General Release and
Waiver Agreement in consideration of the Company’s agreement to provide the
compensation and severance amounts upon his termination of employment set out in
the Agreement; and
WHEREAS, the Executive has incurred a termination of employment effective as of
_______________, 20_; and
WHEREAS, the Company and the Executive desire to settle all rights, duties and
obligations between them, including without limitation all such rights, duties,
and obligations arising under the Agreement or otherwise out of the Executive’s
employment by the Company.
NOW THEREFORE, intending to be legally bound and for good and valid
consideration the sufficiency of which is hereby acknowledged, the Executive
agrees as follows:
1.    RELEASE. In consideration of the Agreement and for the payments to be made
pursuant to the Agreement:
(d)    Executive knowingly and voluntarily releases, acquits and forever
discharges the Company, and any and all of its past and present owners, parents,
affiliated entities, divisions, subsidiaries and each of their respective
stockholders, members, predecessors, successors, assigns, managers, agents,
directors, officers, employees, representatives, attorneys, employee benefit
plans and plan fiduciaries, and each of them (collectively, the “Releasees”)
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, damages, causes of action, suits, rights, costs, losses,
debts and expenses of any nature whatsoever, known or unknown, suspected or
unsuspected, foreseen or unforeseen, matured or unmatured, against them which
the Executive or any of his heirs, executors, administrators, successors and
assigns (“Executive Persons”) ever had, now has or at any time hereafter may
have, own or hold by reason of any matter, fact, or cause whatsoever from the
beginning of time up to and including the effective date of this General Release
(hereinafter referred to as the “Executive’s Claims”), including without
limitation: (i) any claims arising out of or related to any federal, state
and/or local labor or civil rights laws including, without limitation, the
federal Civil Rights Acts of 1866, 1871, 1964 and 1991, the Rehabilitation Act,
the Pregnancy Discrimination Act of 1978, the Age Discrimination in Employment
Act of 1967, as amended by,



--------------------------------------------------------------------------------



inter alia, the Older Workers Benefit Protection Act of 1990, the National Labor
Relations Act, the Worker Adjustment and Retraining Notification Act, the Family
and Medical Leave Act of 1993, the Employee Retirement Income Security Act of
1974, the Consolidated Omnibus Budget Reconciliation Act of 1985, the Americans
with Disabilities Act of 1990, the Fair Labor Standards Act of 1938, as they may
be or have been amended from time to time, and any and all other federal, state
or local laws, regulations or constitutions covering the same or similar subject
matters; and (ii) any and all other of the Executive’s Claims arising out of or
related to any contract, any and all other federal, state or local
constitutions, statutes, rules or regulations, or under any common law right of
any kind whatsoever, or under the laws of any country or political subdivision,
including, without limitation, any of the Executive’s Claims for any kind of
tortious conduct (including but not limited to any claim of defamation or
distress), breach of the Agreement, violation of public policy, promissory or
equitable estoppel, breach of the Company’s policies, rules, regulations,
handbooks or manuals, breach of express or implied contract or covenants of good
faith, wrongful discharge or dismissal, and/or failure to pay in whole or part
any compensation, bonus, incentive compensation, overtime compensation,
severance pay or benefits of any kind whatsoever, including disability and
medical benefits, back pay, front pay or any compensatory, special or
consequential damages, punitive or liquidated damages, attorneys’ fees, costs,
disbursements or expenses, or any other claims of any nature; and all claims
under any other federal, state or local laws relating to employment, except in
any case to the extent such release is prohibited by applicable federal, state
and/or local law.
(e)    The Executive acknowledges that she is aware that she may later discover
facts in addition to or different from those which she now knows or believes to
be true with respect to the subject matter of this Release, but it is his
intention to fully and finally forever settle and release any and all matters,
disputes, and differences, known or unknown, suspected and unsuspected, which
now exist, may later exist or may previously have existed between himself and
the Releasees or any of them, and that in furtherance of this intention, the
Executive’s general release given herein shall be and remain in effect as a full
and complete general release notwithstanding discovery or existence of any such
additional or different facts.
(f)    Executive represents that she has not filed or permitted to be filed and
will not file against the Releasees, any claim, complaints, charges, arbitration
or lawsuits and covenants and agrees that she will not seek or be entitled to
any personal recovery in any court or before any governmental agency, arbitrator
or self-regulatory body against any of the Releasees arising out of any matters
set forth in Section 1(a) hereof. If Executive has or should file a claim,
complaint, charge, grievance, arbitration, lawsuit or similar action, she agrees
to remove, dismiss or take similar action to eliminate such claim, complaint,
charge, grievance, arbitration, lawsuit or similar action within five (5) days
of signing this Termination Release.
(g)    Notwithstanding the foregoing, this Termination Release is not intended
to interfere with Executive’s right to file a charge with the Equal Employment
Opportunity Commission (hereinafter referred to as the “EEOC”) in connection
with any claim she believes she may have against the Company. However, Executive
hereby agrees to waive the right to recover money damages in any proceeding she
may bring before the EEOC or any other similar body or in any proceeding brought
by the EEOC or any other similar body on his behalf. This General Release



--------------------------------------------------------------------------------



does not release, waive or give up any claim for workers’ compensation benefits,
indemnification rights, vested retirement or welfare benefits she is entitled to
under the terms of the Company’s retirement and welfare benefit plans, any other
vested shares, equity or benefits or indemnification arrangements, as in effect
from time to time, any right to unemployment compensation that Executive may
have, or his right to enforce his rights under the Agreement.
2.    CONFIRMATION OF OBLIGATIONS. Executive hereby confirms and agrees to his
continuing obligation under the Agreement after termination of employment not to
directly or indirectly disclose to third parties or use any Confidential
Information (as defined in the Agreement) that she may have acquired, learned,
developed, or created by reason of his employment with the Company.
3.    CONFIDENTIALITY; NO COMPETITION; NONSOLICITATION.
(f)    Executive hereby confirms and agrees to his confidentiality,
nonsolicitation and non-competition obligations pursuant to the Agreement and
his duty of loyalty and fiduciary duty to the Company under applicable statutory
or common law.
(g)    The Executive and the Company each agree to keep the terms of this
General Release confidential and shall not disclose the fact or terms to third
parties, except as required by applicable law or regulation or by court order
or, as to the Company, in the normal course of its business; provided, however,
that Executive may disclose the terms of this General Release to members of his
immediate family, his attorney or counselor, and persons assisting her in
financial planning or tax preparation, provided these people agree to keep such
information confidential.
4.    NO DISPARAGEMENT. Each of the Executive and the Company agree not to
disparage the other, including making any statement or comments or engaging in
any conduct that is disparaging toward the Company (including the Releasees and
each of them) or the Executive, as the case may be, whether directly or
indirectly, by name or innuendo; provided, however, that nothing in this General
Release shall restrict communications protected as privileged under federal or
state law to testimony or communications ordered and required by a court, in
arbitration or by an administrative agency of competent jurisdiction.
5.    REMEDIES FOR BREACH. In the event that either Party breaches, violates,
fails or refuses to comply with any of the provisions, terms or conditions or
any of the warranties or representations of this Agreement (the “Breach”), in
its sole discretion the non-breaching Party shall recover against the breaching
Party damages, including reasonable attorneys’ fees, accruing to the
non-breaching Party as a consequence of the Breach. Regardless of and in
addition to any right to damages the non-breaching Party may have, the
non-breaching Party shall be entitled to injunctive relief. The provisions of
Paragraphs 1, 2, 3 and 4 hereof are material and critical terms of this
Agreement, and the Executive agrees that, if she breaches any of the provisions
of these paragraphs, the Company shall be entitled to injunctive relief against
the Executive regardless of and in addition to any other remedies which are
available.



--------------------------------------------------------------------------------



6.    NO RELIANCE. Neither the Executive nor the Company is relying on any
representations made by the other (including any of the Releasees) regarding
this
General Release or the implications thereof.
7.    MISCELLANEOUS PROVISIONS.
(a)    This General Release contains the entire agreement between the Company
and the Executive and supersedes any and all prior agreements, arrangements,
negotiations, discussions or understandings between the Parties relating to the
subject matter hereof. No oral understanding, statements, promises or
inducements contrary to the terms of this General Release exist. This General
Release cannot be changed or terminated orally. Should any provision of this
General Release be held invalid, illegal or unenforceable, it shall be deemed to
be modified so that its purpose can lawfully be effectuated and the balance of
this General Release shall be enforceable and remain in full force and effect.
(b)    This General Release shall extend to, be binding upon, and inure to the
benefit of the Parties and their respective successors, heirs and assigns.
(c)    This General Release shall be governed by and construed in accordance
with the laws of the State of New York, without regard to any choice of law or
conflict of law, principles, rules or provisions (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.
(d)    This General Release may be executed in any number of counterparts each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement.
8.    EFFECTIVE DATE/REVOCATION. The Executive may revoke this General Release
in writing at any time during a period of seven (7) calendar days after his
execution of this General Release (the “Revocation Period”). This General
Release shall be effective and enforceable automatically on the date of actual
receipt by the Chief Operating Officer of the Company of the Certificate of
Non-Revocation of the General Release Agreement (the form of which is attached
hereto as Attachment A) executed and dated by the Executive at least one (1)
calendar day after expiration of the Revocation Period (the “Effective Date”).
The Agreement is deemed revoked unless the Executive signs and delivers to the
Chief Operating Officer of the Company within five (5) calendar days after the
Revocation Period, the Certificate of Non-Revocation of the General Release
Agreement. If the Executive revokes this General Release, no severance or any
other payment pursuant to the Agreement or otherwise shall be due or payable by
the Company to the Executive.
9.    ACKNOWLEDGEMENT. In signing this General Release, the Executive
acknowledges that:
(a)    The Executive has read and understands the Agreement and the General
Release and the Executive is hereby advised in writing to consult with an
attorney prior to signing this General Release;



--------------------------------------------------------------------------------



(b)    The Executive has consulted with his attorney, and she has signed the
General Release knowingly and voluntarily and understands that the General
Release contains a full and final release of all of the Executive’s claims;
(c)    The Executive is aware and is hereby advised that the Executive has the
right to consider this General Release for twenty-one (21) calendar days before
signing it (or in the event of a group termination program forty-five (45)
days), and that if the Executive signs this Agreement prior to the expiration of
the twenty-one (21) calendar days (or 45 days, if applicable), the Executive is
waiving the right freely, knowingly and voluntarily; and
(d)    The General Release is not made in connection with an exit incentive or
other employee separation program offered to a group or class of employees.
IN WITNESS WHEREOF, the Executive has executed this General Release as of the
day and year first above written.
_________________________________







